Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 1 of 20




                                            PAGES 1 - 19

                    UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

                BEFORE THE HONORABLE JOSEPH C. SPERO

TECHSHOP, INC., A CALIFORNIA       )
CORPORATION, DORIS A. KAELIN,      )
IN HER CAPACITY AS CHAPTER 7       )
TRUSTEE FOR TECHSHOP, INC., A      )
CALIFORNIA CORPORATION,            )
                                   )
             PLAINTIFF,            )
VS.                                )       NO. 18-CV-01044 HSG
                                   )
DAN RASURE, ET AL.                 )
                                   )       SAN FRANCISCO, CALIFORNIA
             DEFENDANTS.           )       THURSDAY
                                   )       SEPTEMBER 13, 2018
___________________________________)
                                   )
AND RELATED CROSS ACTION.          )
___________________________________)



  TRANSCRIPT OF PROCEEDINGS OF THE OFFICIAL ELECTRONIC SOUND

                 RECORDING   1:32 P.M. - 1:52 P.M.

APPEARANCES:

FOR PLAINTIFF              PARRISH LAW OFFICE
                           24 LEXINGTON DRIVE
                           MENLO PARK, CALIFORNIA 94205
                     BY:   JAMES CHARLES PISTORINO, ESQUIRE



FOR DEFENDANTS             DRAPER LAW OFFICES
                           75 BROADWAY, SUITE 202
                           SAN FRANCISCO, CALIFORNIA 94111
                     BY:   ANN MCFARLAND DRAPER, ESQUIRE


TRANSCRIBED BY:    JOAN MARIE COLUMBINI, CSR #5435, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 2 of 20           2




1            PROCEEDINGS; TUESDAY, SEPTEMBER 13, 2018; 1:32 P.M.

2

3                THE CLERK:    OKAY.   WE ARE CALLING CASE NO.

4    C-18-01044, TECHSHOP VERSUS RASURE.

5                APPEARANCES, PLEASE.

6                MR. PISTORINO:   GOOD AFTERNOON, YOUR HONOR.         JAMES

7    PISTORINO ON BEHALF OF TECHSHOP.

8                THE COURT:    WELCOME.

9                MS. DRAPER:   ANN MCFARLAND DRAPER REPRESENTING

10   DEFENDANTS.

11               THE COURT:    ALL RIGHT.   YOU'VE MET AND CONFERRED OVER

12   ISSUES RAISED BY THE MOTION TO COMPEL, WHICH WAS DOCKET NUMBER

13   53.   I UNDERSTAND YOU RESOLVED MANY ISSUES AND NOT RESOLVED

14   SOME.    SO WHAT'S THE STATUS?

15               MR. PISTORINO:   I THINK IT WOULD BE -- IN MY VIEW,

16   THERE ARE ABOUT, MAYBE, I'LL SAY TWO GLOBAL ISSUES AND THEN

17   SOME MINOR ISSUES.

18               I THINK ONE ISSUE, JUST SORT OF GOING DOWN THE LIST

19   AS I HAD IT, IS, OF COURSE, WE'VE HAD NO PRIVILEGE LOG YET.

20   AND WHAT I'VE ASKED FOR IS A PRIVILEGE LOG -- I UNDERSTAND

21   THERE MAY BE ISSUES WITH --

22               THE COURT:    WELL, JUST LIST THE THINGS.     WHAT ARE THE

23   ISSUES?

24               MR. PISTORINO:   SO, I'VE GOT A PRIVILEGE LOG.        I'VE

25   GOT CLAIMS OF CONFIDENTIAL BUSINESS INFORMATION.         I'VE GOT



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 3 of 20         3




1    CLAIMS OF NOT PRODUCING MEMBERSHIP LISTS, INFORMATION RELATED

2    TO MEMBERSHIP LISTS.

3              THE COURT:    MEMBERSHIP LISTS OF WHAT?

4              MR. PISTORINO:     OF MEMBERS.    THESE BUSINESSES OPERATE

5    ALMOST LIKE A GYM, SO WHO ARE THE MEMBERS?        MEMBERSHIP LISTS.

6              MS. DRAPER:    CUSTOMERS.

7              THE COURT:    YEAH, CUSTOMERS.

8              MR. PISTORINO:     USUALLY, THEY PAY ON A MONTHLY BASIS.

9    I JUST CALL THEM MEMBERS.

10             THE COURT:    RIGHT.   CUSTOMER MEMBERS.

11             MR. PISTORINO:     RIGHT.

12             I THINK THE OTHER ISSUES I HAD WERE MOVING THE

13   DISCOVERY CUTOFF DATE FOR THE PLAINTIFFS, AND, LIKEWISE, MOVING

14   THE DEADLINE TO AMEND THE PLEADINGS FOR THE PLAINTIFFS.          AND

15   THEN WE ALSO HAD A DISAGREEMENT ABOUT THE PRODUCTION OF

16   MATERIALS BEYOND NEXT WEEK.

17             THOSE ARE THE ITEMS I HAVE ON MY LIST.

18             THE COURT:    WHAT'S THAT LAST ISSUE?

19             MR. PISTORINO:     WHETHER OR NOT -- WHETHER OR NOT

20   MATERIALS THAT ARE PRODUCED AFTER NEXT WEEK MAY STILL BE RELIED

21   ON BY THE DEFENSE.

22             THE COURT:    OKAY.

23             MR. PISTORINO:     I BELIEVE THAT'S -- WELL, ALL I HAVE.

24             WE DO HAVE ONE SUBISSUE.      I'M NOT SURE IF WE HAVE

25   AGREEMENT -- I THINK WE MAY -- ABOUT MATERIALS FROM PEOPLE THAT



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 4 of 20        4




1    WERE FORMERLY EMPLOYEES OF THE DEFENDANTS, INCLUDING, I THINK,

2    THE NUMBER TWO PERSON AND THE PRODUCTION OF MATERIALS FROM THAT

3    INDIVIDUAL.

4              THE COURT:    WHAT DO YOU THINK THE AGREEMENT IS ON

5    THAT?

6              MR. PISTORINO:     WELL, I THINK THE AGREEMENT IS

7    THAT -- I UNDERSTAND FROM MS. DRAPER THAT THE NUMBER TWO PERSON

8    HERE IS NO LONGER EMPLOYED BY THEM, AND THAT SHE DOESN'T KNOW

9    WHETHER OR NOT HE COMMUNICATED, USING HIS PERSONAL ACCOUNT,

10   INFORMATION RELATED TO THIS.      I THINK IT'S HIGHLY LIKELY THAT

11   HE DID.

12             SHE IS GOING TO INQUIRE OF HIM WHETHER OR NOT HE HAS

13   RESPONSIVE MATERIALS OR NOT AND WHETHER OR NOT HE WILL PRODUCE

14   THEM OR NOT.    LIKEWISE, THE SAME WITH ANY OTHER FORMER

15   MANAGEMENT GROUP PERSONNEL.      AND THEN REPORT THAT BACK TO ME

16   BY --

17             THE COURT:    RIGHT.

18             MR. PISTORINO:     -- TUESDAY OF THIS COMING WEEK SO

19   THAT I CAN KNOW IT'S REALLY A PROBLEM OR NOT.

20             AND THEN IN THE EVENT THAT THE MATERIALS ARE NOT

21   PRODUCED -- THERE ARE RESPONSIVE MATERIALS THAT ARE NOT

22   PRODUCED, THEN WE'LL JUST --

23             THE COURT:    SERVE A SUBPOENA.

24             MR. PISTORINO:     WELL, PROBABLY.     BUT, IN ANY EVENT,

25   PROCEED WITH THE NORMAL REQUEST FOR RELIEF AND STUFF LIKE THAT.



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 5 of 20          5




1    I WOULD SERVE SUBPOENA AS WELL, BUT I DON'T KNOW IF MATERIALS

2    HAVE BEEN --

3              THE COURT:    IF IT'S MATERIALS JUST IN THE HANDS OF

4    PEOPLE THAT DON'T WORK FOR THEM, WHAT WOULD BE YOUR INTENTION

5    WITH RESPECT TO THOSE MATERIALS?

6              MR. PISTORINO:     I WOULD SERVE A SUBPOENA.      I WOULD

7    SERVE A SUBPOENA.

8              THE COURT:    FINE.

9              MR. PISTORINO:     WHETHER OR NOT THE MATERIALS CONTINUE

10   TO EXIST AND I GET THEM WITH A SUBPOENA, GREAT.         IF THEY DON'T

11   EXIST, IN MY VIEW, SINCE THEY WEREN'T EMPLOYED IN THE

12   MANAGEMENT GROUP --

13             THE COURT:    YOU'LL TAKE THAT UP WITH SOMEONE --

14             MR. PISTORINO:     EXACTLY.

15             THE COURT:    -- OTHER THAN ME.

16             ALL RIGHT.    DO YOU AGREE WITH HIS DESCRIPTION OF THE

17   AGREEMENT AS TO FORMER MANAGEMENT EMPLOYEES?

18             MS. DRAPER:    I THINK SO.    BUT I THINK -- I HAVE NO

19   PROBLEM ASKING THIS PERSON IF HE WAS DOING BUSINESS EMAILS OUT

20   OF HIS PERSONAL ACCOUNT.     I HAVE NO PROBLEM, IF THE ANSWER IS

21   YES, ASKING HIM WOULD HE PLEASE PROVIDE RESPONSIVE MATERIALS.

22             I DO HAVE A CONCERN ABOUT EXPLAINING TO A LAY PERSON

23   THE CONTORTED IMPACT, POTENTIALLY, OF THE DEFINITIONS; THAT

24   "REFER AND RELATE" DOESN'T MEAN JUST REFER AND RELATE; IT MEANS

25   CONNECTED AND THAT NAMES MEAN, YOU KNOW, FORMER PARTNERS.        THIS



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 6 of 20         6




1    IS HARD FOR LAY PEOPLE TO DEAL WITH.

2              THE COURT:    THIS IS EXTREMELY EASY.      THAT'S

3    ABSOLUTELY WRONG.    YOU SAY TO THEM:     DID YOU DO ANY EMAILS

4    ABOUT THIS BUSINESS?

5              MS. DRAPER:    THAT I CAN DO.

6              THE COURT:    GOOD.   HE SAYS YES (INDISCERNIBLE).

7              MS. DRAPER:    THE ISSUE IS THAT THESE PEOPLE WERE ALL

8    MAKERS AND PEOPLE THAT LIKED MAKING THINGS.        SO A LOT OF THEM

9    DID THIS 18 HOURS A DAY EVEN IF THEY WEREN'T WORKING 18 HOURS A

10   DAY.

11             THE COURT:    YEAH.

12             MS. DRAPER:    AND THE SCOPE OF -- HE SHOULDN'T HAVE

13   BEEN DOING ANY BUSINESS OUT OF HIS PERSONAL ACCOUNT.          WHAT

14   MIGHT BE IN THERE ARE REFERENCES TO THE FORMER TECHSHOP COMPANY

15   AND THOSE THINGS.    I'M HAPPY TO ASK HIM FOR THE DOCUMENTS.

16             THE COURT:    YEAH.

17             MS. DRAPER:    I'M HAPPY TO PRODUCE THEM PROMPTLY IF HE

18   PRODUCES THEM.   I CAN'T COMPEL HIM BECAUSE I DON'T THINK WE

19   HAVE LEGAL CONTROL.

20             THE COURT:    I UNDERSTAND THAT.

21             MS. DRAPER:    AND I'M CONCERNED THAT HE WON'T

22   UNDERSTAND THE SCOPE.

23             THE COURT:    WELL, HE MAY OR MAY NOT.

24             MS. DRAPER:    THAT'S NOT MY PROBLEM.      I DON'T WANT IT

25   TO BE MY PROBLEM.



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 7 of 20          7




1                THE COURT:    THE AGREEMENT IS, AS I UNDERSTAND IT, IS

2    THAT, WITH RESPECT TO FORMER MANAGEMENT EMPLOYEES, THE DEFENSE

3    COUNSEL IS GOING TO INQUIRE DIRECTLY OF THEM WHETHER THEY HAVE

4    ANY RESPONSIVE DOCUMENTS, AND IF THEY DO, GOING TO GET THEM --

5    ASK THEM TO PRODUCE THEM TO YOU SO YOU CAN PRODUCE THEM IN THIS

6    LITIGATION.

7                MS. DRAPER:    THAT'S CORRECT.   THAT I CAN DO.

8                THE COURT:    THAT'S YOUR OBLIGATION.

9                MR. PISTORINO:    CORRECT.

10               THE COURT:    THEN ON TUESDAY YOU'LL TELL PLAINTIFF

11   WHAT'S GOING ON -- PLAINTIFF'S COUNSEL WHAT'S GOING ON AND

12   WHETHER YOU'RE GOING TO BE ABLE TO PRODUCE THEM OR NOT.

13               AND, REGARDLESS, YOU ALWAYS HAVE THE RIGHT TO SERVE A

14   SUBPOENA.    THE PLAINTIFFS CAN ALWAYS JUST SERVE A SUBPOENA.

15   GOOD.   THAT CLOSES THAT ISSUE.

16               PRIVILEGE LOG ISSUE, I DON'T UNDERSTAND.       WHAT'S THE

17   ISSUE ON PRIVILEGE LOG?

18               MS. DRAPER:    WELL, THE ISSUE IS PRIMARILY TEXT

19   MESSAGES.    THE PROBLEM HERE HAS BEEN THE VOLUME OF DISCOVERY.

20   IN MR. RASURE ALONE WE'VE GOT 8500 EMAILS OVER A SEVEN-MONTH

21   PERIOD.   WE'VE GOT 50,111 TEXT MESSAGES.

22               THE COURT:    YEAH.   YOU'VE GOT A LOT OF

23   ATTORNEY-CLIENT PRIVILEGE TEXT MESSAGES?

24               MS. DRAPER:    THERE ARE A LOT OF TEXT -- I THINK WE

25   CAN SEGREGATE OUT THE PRIVILEGED MATTERS.



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 8 of 20           8




1              THE COURT:    THAT'S WHAT WE'RE TALKING ABOUT.         WE'RE

2    TALKING ABOUT A PRIVILEGE LOG.

3              MS. DRAPER:    SO THE ISSUE IS THAT THERE -- THERE IS A

4    MARITAL PRIVILEGE INVOLVED HERE, AND THE ISSUE IS THAT

5    MR. PISTORINO THOUGHT I SHOULD FOLLOW LITERALLY THE PRIVILEGE

6    LOG GUIDELINES, DATE, TIME, SUBJECT.

7              THE COURT:    YES.

8              MS. DRAPER:    AND TO DO THAT IN A TEXT MESSAGE --

9              THE COURT:    YEAH.

10             MS. DRAPER:    -- IS OPPRESSIVE, WOULD BE --

11             THE COURT:    NO, IT'S NOT OPPRESSIVE.      OF COURSE,

12   PEOPLE PUT TEXT MESSAGES ON PRIVILEGE LOG.        OF COURSE THEY TELL

13   THEM THE DATES.

14             YOU KNOW, IT MAY BE A SERIES OF TEXT MESSAGES FROM

15   "X" DATE TO "Y" DATE, AND THAT'S HOW YOU DESCRIBE IT.

16             MS. DRAPER:    THAT'S WHAT I WANT TO DO, AND

17   MR. PISTORINO WANTED ME TO ITEMIZE EACH -- I THINK IT'S

18   SUFFICIENT IF I SAY, "A SERIES OF TEXT MESSAGES WITH -- BETWEEN

19   RASURE AND HIS WIFE WHEN NO ONE ELSE WAS IN THE CONVERSATION."

20             THE COURT:    AND -- AND YOU'RE GOING TO HAVE TO

21   DESCRIBE IN SUFFICIENT DETAIL WHAT THOSE SUBJECT MATTERS ARE

22   ABOUT SO THAT THEY ARE ACTUALLY WITHIN THE SCOPE OF THE MARITAL

23   PRIVILEGE, BECAUSE IT MAY OR MAY NOT BE.       NOT EVERY

24   COMMUNICATION BETWEEN HUSBAND AND WIFE IS SUBJECT TO THE

25   MARITAL PRIVILEGE.    IT'S WITHIN THE SCOPE OF THE MARITAL



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 9 of 20           9




1    PRIVILEGE.

2              SO THAT WILL BE THE RULING OF THE COURT.         YOU HAVE TO

3    DO A PRIVILEGE LOG AS TO ANYTHING THAT'S HELD ON THE BASIS OF

4    ANY PRIVILEGE.

5              OKAY.    THAT'S NUMBER ONE.     FIRST RULING.    GREAT.

6              CLAIMS OF CONFIDENTIAL BUSINESS RECORDS, I DON'T

7    UNDERSTAND THAT.    YOU'VE GOT A PROTECTIVE ORDER, RIGHT, OR

8    YOU'RE GOING TO HAVE A PROTECTIVE ORDER?       HAVE YOU AGREED ON A

9    PROTECTIVE ORDER?

10             MR. PISTORINO:     I'VE OFFERED TO --

11             MS. DRAPER:    WE WILL.

12             MR. PISTORINO:     -- STIPULATE TO THE STANDARD

13   PROTECTIVE ORDER MULTIPLE TIMES.

14             THE COURT:    STANDARD PROTECTIVE ORDER FOR LITIGATION

15   OKAY WITH YOU?

16             MS. DRAPER:    WELL, HERE'S THE COMPLICATION WITH THAT.

17   MR. PISTORINO WAS FORMERLY INVOLVED WITH A COMPANY CALLED MAKER

18   NEXUS, WHO IS A COMPETITOR.     HE ASSERTS THAT HE'S NOT INVOLVED

19   WITH THEM ANYMORE, ALTHOUGH MAKER NEXUS IS SAYING THAT HE'S

20   HELPING THEM GET THEIR PLACE STARTED, AND THEY'RE -- FROM THE

21   INFORMATION THAT HAS COME THROUGH, I KNOW THAT SOME OF THE

22   PEOPLE THAT MR. PISTORINO IS USING FOR INFORMATION SOURCES, WHO

23   ALSO ARE COMPETITORS OF MY CLIENT, AND I JUST NEED TO ENSURE

24   THAT INFORMATION DOESN'T -- DOESN'T DIRECTLY OR INDIRECTLY GET

25   INTO THE HANDS OF COMPETITORS.      SO THEY WOULD BE INAPPROPRIATE



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 10 of 20           10




1    AS EXPERTS.

2               AND THE OTHER PROBLEM IS --

3               THE COURT:    THAT'S GOT NOTHING TO DO WITH WHETHER WE

4    ENTER INTO A PROTECTIVE ORDER.      WHAT DO YOU OBJECT TO IN THE

5    PROTECTIVE ORDER?

6               MS. DRAPER:    OH, JUST THAT -- THE TYPICAL PROTECTIVE

7    ORDER ALLOWS DISCLOSURE TO ATTORNEYS AND EXPERTS.

8               THE COURT:    WELL, UNDER SOME CIRCUMSTANCES.          THERE

9    ARE VARIOUS -- THERE ARE VARIOUS LEVELS OF PROTECTIVE ORDER ON

10   THE COURT'S WEBSITE THAT YOU CAN LOOK AT.        SOME FOR BUSINESS

11   LITIGATION HAS SENSITIVE INFORMATION, WHICH INCLUDES THE

12   POSSIBILITY OF OBJECTING TO EXPERTS ON THE BASIS OF THEY HAVE

13   SOME CONFLICT, ET CETERA, ET CETERA.       SO I DON'T UNDERSTAND

14   WHAT YOUR ISSUE IS.

15              SO TODAY IS THURSDAY.     YOU'VE GOT ONE WEEK.         THE

16   PARTIES ARE ORDERED TO STIPULATE TO A PROTECTIVE ORDER WITHIN A

17   WEEK.

18              MEMBERSHIP LISTS -- CUSTOMER LISTS, CUSTOMER LISTS.

19              MS. DRAPER:    CUSTOMER LISTS.

20              THE COURT:    WHAT'S WITH THAT?

21              MR. PISTORINO:    PART OF THE FAILED TRANSACTION HERE

22   WAS AN EFFORT BY THE DEFENDANTS TO ACQUIRE THE ASSETS OF

23   TECHSHOP --

24              THE COURT:    RIGHT.

25              MR. PISTORINO:    -- THEIR MEMBERSHIP LIST TO HELP



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 11 of 20         11




1    DRIVE A BUSINESS.

2               THE COURT:    YES.

3               MR. PISTORINO:    AND THAT PART DIDN'T COME OUT.

4               SUBSEQUENTLY, I HAVE REASON TO BELIEVE THAT THE

5    MEMBERSHIP LISTS --

6               THE COURT:    YEAH.

7               MR. PISTORINO:    -- OF TECHSHOP WERE ACQUIRED, I

8    THINK, THROUGH -- MAYBE THROUGH PASSWORDS, GETTING THE

9    PASSWORDS TO THE SYSTEMS.

10              THE COURT:    WHY IS THAT RELEVANT TO THIS CASE?

11              MR. PISTORINO:    IT GOES -- I GUESS MAYBE IT GOES TO

12   TWO ISSUES.   FIRST, THE DEADLINE -- I WAS INTENDING TO AMEND

13   THE PLEADINGS SO TO CONDUCT DISCOVERY ABOUT HOW THE DEFENDANTS

14   ACQUIRED THE MEMBERSHIP LISTS.

15              THE COURT:    I DON'T ALLOW DISCOVERY IN ORDER TO FIND

16   CLAIMS YOU DON'T HAVE YET.

17              MR. PISTORINO:    OKAY.

18              THE COURT:    NEXT.

19              MR. PISTORINO:    OKAY.   AND THEN THE NEXT ISSUE, I

20   THINK, WOULD COME TO THE DAMAGES CONTEXT HERE.         SO YOU NEED TO

21   KNOW -- MAYBE TWO INSTANCES.

22              FIRST, YOU HAVE THE ISSUE OF INFRINGEMENT, RIGHT?        SO

23   WHO ARE THE PEOPLE MOST LIKELY TO HAVE BEEN MISLED BY WHAT WE

24   CONTEND IS THE CONFUSION BETWEEN THE TWO ENTITIES.          SO IT WOULD

25   BE THE CUSTOMERS.



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 12 of 20        12




1               THE COURT:    SO THEY'RE WITNESSES TO CONFUSION?

2               MR. PISTORINO:    RIGHT, RIGHT.     I'D HAVE TO -- RIGHT.

3    I NEED KNOW WHO TO CONTACT POTENTIALLY TO DO IT, ON THE ONE

4    HAND.

5               ON THE OTHER HAND, YOU HAVE A DAMAGES CONTEXT HERE

6    OF, AS WE CONTEND, THEY OPENED A BUSINESS USING MY CLIENT'S

7    NAME.

8               THE COURT:    HOW MANY CUSTOMERS ARE WE TALKING ABOUT?

9               MR. PISTORINO:    I DON'T KNOW THE ANSWER.

10              THE COURT:    HOW MANY CUSTOMERS ARE WE TALKING ABOUT?

11              MS. DRAPER:    THOUSANDS.

12              THE COURT:    OKAY.   SO YOU'RE NOT GETTING THOUSANDS.

13              MR. PISTORINO:    RESPECTFULLY, I DON'T THINK THEY HAVE

14   THOUSANDS OF CUSTOMERS.     MY CLIENT -- MY CLIENT IN THE BAY AREA

15   HAD 1200 CUSTOMERS OUT OF THE SAN FRANCISCO LOCATION.

16              THE COURT:    PRESUMABLY, THEY'RE THE SAME CUSTOMERS

17   OUT OF THE SAN FRANCISCO LOCATION.

18              MR. PISTORINO:    AND THAT SHOULD BE A SUBSET.

19              THE COURT:    OKAY.

20              MR. PISTORINO:    ESPECIALLY SINCE IT'S --

21              THE COURT:    YOU'VE GOT THE LIST OF THOSE CUSTOMERS.

22   CONTACT THEM.

23              MR. PISTORINO:    I'VE GOT MY FORMER CLIENTS.

24              THE COURT:    IT'S 1,200, RIGHT?

25              MR. PISTORINO:    I'VE GOT MY FORMER CUSTOMERS, BUT THE



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 13 of 20       13




1    ISSUE, AGAIN, WE NEED TO KNOW FROM AN INFRINGEMENT PERSPECTIVE

2    IS -- I NEED TO KNOW WHO WAS CONFUSED BY THEIR USE OF THE NAME.

3               THE COURT:    I UNDERSTAND.    BUT YOUR FORMER CUSTOMERS

4    MAY HAVE -- ARE LIKELY SUBJECTS FOR THAT, RIGHT?

5               MR. PISTORINO:    TRUE, TRUE.    AND THE MOST LIKELY --

6               THE COURT:    SAME LOCATION -- YOU KNOW, SAME CITY,

7    SAME BUSINESS MODEL, SAME -- SIMILAR NAME.

8               MR. PISTORINO:    CORRECT.

9               THE COURT:    OKAY.

10              MR. PISTORINO:    AND THE MOST LIKELY PEOPLE TO HAVE

11   BEEN MISLED ARE, IN FACT, THE CUSTOMERS FROM THE OTHER SIDE.

12   I'M JUST THINKING HOW DO I FIND IT OUT.        SO I'VE ASKED FOR

13   IT --

14              THE COURT:    THAT'S DENIED.    YOU'RE NOT GOING TO GET

15   LISTS OF ALL OF THEIR CUSTOMERS --

16              MR. PISTORINO:    OKAY.

17              THE COURT:    -- ON THE THIN NOTION THAT SOMEHOW ONE OF

18   THE THOUSANDS OF CUSTOMERS IS GOING TO BE -- YOU CAN SEEK

19   EVIDENCE OF CONFUSION, AND YOU HAVE IN OTHER WAYS, BUT I'M NOT

20   GOING TO GIVE YOU JUST CARTE BLANCHE.       IT'S COMPLETELY

21   DISPROPORTIONATE TO HAVE YOU INTRUDE INTO THEIR BUSINESS LIFE

22   BY BEING ABLE TO CONTACT EVERY SINGLE CUSTOMER THAT YOU WANT.

23              NOW, IF THE YOU WANTED SOMETHING LESS THAN THAT, THAT

24   WOULD BE REASONABLE.     THAT'S WHY THIS IS THE KIND OF THING

25   WHERE I JUST SEE YOU PEOPLE DISAGREEING ON PRIVILEGE LOG,



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 14 of 20         14




1    DISAGREEING ON A PROTECTIVE ORDER, DISAGREEING ON THIS, IT'S

2    RIDICULOUS, BECAUSE THE ANSWER TO THIS IS:        GIVE ME A SAMPLING

3    OF YOUR CUSTOMERS, YOU KNOW, GIVE ME TEN PERCENT.         THAT'S A

4    RATIONAL APPROACH TO THIS.       SO THAT'S WHAT I'M GOING TO ORDER.

5               I WANT YOU TO HAVE A RANDOM SAMPLING OF THE CUSTOMERS

6    THAT YOU HAVE, TEN PERCENT OF THE CUSTOMERS, AND IT HAS TO BE A

7    RANDOM SAMPLE.    YOU CAN'T CHERRYPICK.

8               OKAY, NEXT.    SO THAT'S THE THIRD RULING, TEN PERCENT

9    OF THE CUSTOMERS.

10              NEXT ISSUE.    WHAT'S THE NEXT ISSUE?

11              MR. PISTORINO:    I THINK YOU, I THINK, DID MAILING --

12              THE COURT:    I ALREADY DID --

13              MR. PISTORINO:    MAILING LISTS.

14              THE COURT:    DISCOVERY CUTOFF AND PLEADINGS?

15              MR. PISTORINO:    I'M SORRY, YOUR HONOR.      IF I MAY, WE

16   HAVE A FURTHER AREA OF DISAGREEMENT.

17              THE COURT:    SURE.

18              MR. PISTORINO:    WHICH RELATES TO FORECASTS,

19   FORECASTS, BUSINESS PROJECTIONS.

20              THE COURT:    OKAY.

21              MR. PISTORINO:    I THINK THE AREA OF DISAGREEMENT IS

22   REALLY ABOUT THE TIMING.     AGAIN --

23              THE COURT:    TIMING OF THE --

24              MR. PISTORINO:    TIMING OF WHAT THE PRODUCTION

25   SHOULD -- WHAT PERIOD SHOULD BE COVERED FOR FORECASTS AND



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 15 of 20          15




1    PROJECTIONS.    I'VE REQUESTED SINCE JANUARY UP UNTIL NOW.         THE

2    DEFENDANT HAS SAID THAT THEY WANT TO STOP THEM AT THE END OF

3    MARCH.   IN MY VIEW, THAT WOULD MEAN ONE MONTH, ESSENTIALLY,

4    AFTER THE BUSINESS STARTED.      SO I'M LOOKING FOR --

5               THE COURT:    SO JANUARY 2018 --

6               MR. PISTORINO:    CORRECT.

7               THE COURT:    -- TO SEPTEMBER 2018?

8               MR. PISTORINO:    NOW, RIGHT.

9               THE COURT:    AND WHY SHOULDN'T YOU DO THAT?

10              MS. DRAPER:    YOUR HONOR, WHAT HAPPENED IN THIS CASE

11   IS THAT MR. RASURE WAS NEGOTIATING TO BUY SOME ASSETS SO THAT

12   HE COULD REOPEN OR OPEN SIMILAR SPACES.        THEY HAD A DEAL AT THE

13   END OF NOVEMBER.    IT WAS CANCELED BY MID DECEMBER.        THEY

14   CONTINUED TO NEGOTIATE.

15              DURING THAT TIME, TECHSHOP INVITED, BASICALLY,

16   MR. RASURE TO USE THE NAME TECHSHOP 2.0, AND TECHSHOP ITSELF

17   WIDELY PUBLICIZED THAT A NEW GROUP CALLED TECHSHOP 2.0 WAS

18   GOING TO REOPEN SOME OF THE LOCATIONS.

19              WHEN THE DEAL FELL APART, MR. RASURE LEASED ONE OF

20   THE LOCATIONS DIRECTLY FROM THE LANDLORD, HEARST, AND OPENED

21   HIS SPACE AND CHANGED THE NAME TO THE SHOP.BUILD.

22              THE COURT:    SO DO YOU HAVE AN ARGUMENT FOR WHY

23   PRODUCTIONS FOR THIS PERIOD -- PROJECTIONS MADE BY THE

24   BUSINESS, YOUR CLIENT'S BUSINESS, FOR THIS PERIOD OF TIME ARE

25   NOT RELEVANT?



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 16 of 20        16




1               MS. DRAPER:    NO, BECAUSE HE STOPPED USING THE NAME.

2    SO ONLY -- THEY STOPPED USING THE NAME.

3               THE COURT:    AND CHANGED IT TO WHAT?

4               MS. DRAPER:    THE SHOP.BUILD.

5               THE COURT:    OKAY.    FORMERLY KNOWN AS TECHSHOP?

6               MS. DRAPER:    TECHSHOP 2.0.

7               THE COURT:    I SEE.    OKAY.

8               MS. DRAPER:    THE 2.0 INDICATING, YOU KNOW, SOMETHING

9    NEW AND DIFFERENT.

10              SO WE'RE SUGGESTING MARCH 31ST IS THE --

11              THE COURT:    OKAY.    SO THIS MOTION IS GRANTED.      I HAVE

12   NO IDEA HOW MUCH OF THE GOODWILL ASSOCIATED WITH THE ORIGINAL

13   NAME ACTUALLY, IN FACT, IS PROJECTIONS FROM THE NEWLY NAMED

14   BUSINESS THREE MONTHS LATER, FOUR MONTHS LATER.         THIS IS

15   COMPLETELY REASONABLE.

16              PRODUCE ALL BUSINESS PROJECTIONS -- PRODUCE THE

17   BUSINESS PROJECTIONS THAT ARE REQUESTED THAT WERE CREATED

18   DURING THE PERIOD JANUARY 18TH, 2018, TO SEPTEMBER 2018.

19              SO THIS IS ANOTHER ONE WHERE YOU PEOPLE ARE JUST

20   STANDING ON THESE KNIFE EDGES ABOUT DISCOVERY WHEN THAT'S NOT

21   HOW WE DO DISCOVERY IN FEDERAL COURT.       IT'S AN OPEN BOOK

22   DISCOVERY.    WE DON'T ASK FOR MORE THAN WE NEED, BUT WHATEVER WE

23   NEED (INDISCERNIBLE) PRODUCE IT.       YOU DON'T GET TO SAY, WELL,

24   YOU KNOW, WHEN YOU GET TO THE NEXT MONTH, IT WON'T BE

25   ADMISSIBLE.    FORGET IT.



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 17 of 20        17




1               I DON'T DECIDE TIMES FOR WHEN YOU GET TO AMEND

2    PLEADINGS, AND I DON'T DECIDE TIMES FOR WHEN THE DISCOVERY

3    CUTOFF IS.    THAT'S TOTALLY UP TO THE DISTRICT JUDGE.

4               AND ALL THESE MATERIALS, I'VE ALREADY SAID, HAVE TO

5    BE PRODUCED WITHIN A WEEK, INCLUDING THE PRIVILEGE LOG.

6               AS FAR AS THE CONSEQUENCES FOR VIOLATING THAT ORDER,

7    I'M NOT GOING TO SPEAK TO THAT.      THAT PROBABLY WILL BE UP TO

8    THE DISTRICT JUDGE.

9               SO ANY OTHER ISSUES?

10              MR. PISTORINO:    IF I MAY JUST SEEK SOME GUIDANCE,

11   YOUR HONOR?

12              THE COURT:    YEAH.

13              MR. PISTORINO:    THE CONCERN I HAVE IS JUDGE GILLIAM

14   GAVE US A RELATIVELY SHORT DISCOVERY PERIOD OF 135 DAYS, AND I

15   UNDERSTAND I DON'T THINK YOU -- I'M NOT SURE, BUT I DOUBT YOU

16   CAN AMEND THESE TIMES, BUT WHAT I'M SEEKING IS JUST GUIDANCE.

17   WE'RE NOW ABOUT -- BY NEXT WEEK WE WILL BE MORE THAN 60 PERCENT

18   THROUGH DISCOVERY, AND I DON'T HAVE ANY DOCUMENTS.

19              THE COURT:    YEAH.

20              MR. PISTORINO:    SO MY CONCERN IS, EVEN IF I START

21   NOW, YOU KNOW, FROM NEXT WEEK, I WILL AT MOST BE ABLE TO GET

22   ONE ADDITIONAL ROUND OF DOCUMENT REQUESTS OUT.         SO MY REQUEST

23   IS JUST A GUIDANCE.     IF I DO NEED MORE TIME, I GUESS I JUST

24   MOVE JUDGE GILLIAM.

25              THE COURT:    YES.



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 18 of 20    18




1               MR. PISTORINO:    OKAY.

2               THE COURT:    OKAY.    ANYTHING ELSE?

3               ALL RIGHT.    TO GO BACK THROUGH, NUMBER ONE -- ALL

4    THESE THINGS YOU ARE GOING TO PRODUCE WITHIN A WEEK.

5               NUMBER ONE, DEFENDANT'S GOING TO PRODUCE A PRIVILEGE

6    LOG, ALL MATERIALS WITHHELD ON THE BASIS OF ANY PRIVILEGE.

7               NUMBER TWO, THE PARTIES ARE ORDERED TO STIPULATE TO A

8    PROTECTIVE ORDER WITHIN ONE WEEK OF TODAY.

9               NUMBER THREE, THE DEFENDANTS ARE GOING TO PRODUCE A

10   RANDOM SAMPLE WITH THE IDENTIFICATION INFORMATION OF TEN

11   PERCENT OF THE DEFENDANT'S CUSTOMERS.

12              NUMBER FOUR:    FOR THE PERIOD JANUARY 2018 TO

13   SEPTEMBER 2018, DEFENDANT WILL PRODUCE ANY BUSINESS PROJECTIONS

14   CREATED DURING THAT PERIOD.

15              I THINK THOSE ARE THE -- AND I DECLINED A RULING ON

16   THE DEADLINES YOU WANTED EXTENDED OR ON THE CONSEQUENCES FOR

17   VIOLATING THIS COURT ORDER, WHICH WON'T BE VIOLATED.

18              OKAY?   AND THEN, PRESUMABLY, YOU'VE AGREED ON OTHER

19   THINGS THAT WE HAVEN'T DISCUSSED?

20              MR. PISTORINO:    CORRECT.

21              THE COURT:    RIGHT?

22              MS. DRAPER:    CORRECT.

23              THE COURT:    OKAY.    SO ALL THOSE -- ALL THE THINGS

24   THAT THE PARTIES AGREED UPON WILL BE PRODUCED WITHIN ONE WEEK.

25   OKAY?   BY THE DEFENDANT.



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 19 of 20   19




1               OKAY.   THANK YOU, ALL.

2               MR. PISTORINO:    THANK YOU, YOUR HONOR.

3               MS. DRAPER:    THANK YOU, YOUR HONOR.

4               (PROCEEDINGS ADJOURNED AT 1:52 P.M.)

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 4:18-cv-01044-HSG Document 79 Filed 10/20/18 Page 20 of 20




1                         CERTIFICATE OF TRANSCRIBER

2

3         I CERTIFY THAT THE FOREGOING IS A TRUE AND CORRECT

4    TRANSCRIPT, TO THE BEST OF MY ABILITY, OF THE ABOVE PAGES OF

5    THE OFFICIAL ELECTRONIC SOUND RECORDING PROVIDED TO ME BY THE

6    U.S. DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA, OF THE

7    PROCEEDINGS TAKEN ON THE DATE AND TIME PREVIOUSLY STATED IN THE

8    ABOVE MATTER.

9         I FURTHER CERTIFY THAT I AM NEITHER COUNSEL FOR,

10   RELATED TO, NOR EMPLOYED BY ANY OF THE PARTIES TO THE ACTION IN

11   WHICH THIS HEARING WAS TAKEN; AND, FURTHER, THAT I AM NOT

12   FINANCIALLY NOR OTHERWISE INTERESTED IN THE OUTCOME OF THE

13   ACTION.

14

15

16                           JOAN MARIE COLUMBINI

17                             OCTOBER 20, 2018

18

19

20

21

22

23

24

25



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
